DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In Figures 8, 10 and 11, the block elements should be labeled with its description within its block element.

Claim Objections
Claims 1-14 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 19, it appears the word “b)” should be changed to -- a) -- since there no a) claimed beforehand for this or option if chosen.  In line 21, the phrase “the DC test signal” should be changed to -- a DC test signal --.  In line 26, the phrase “a raw test signal” should be changed to -- the raw test signal --.  Furthermore, it is not clearly understood how or why a DC signal is low pass filtered when a DC signal does not include any frequency component.  Please clarify.  Also, the term “test signal normalization value” lacks well-known meaning in the field.  It is not clear to which value is the raw test signal normalized since in the specification, the test signal normalized value is not a random value but is determined under specific conditions.  Please clarify.
In claim 3, it is not clearly understood how or why the offset zeroed test signal that a DC signal is low pass filtered.  Please clarify.
In claim 8, line 16, it appears the word “and” should be changed to -- or -- for second choice option to be consistent with claim 1.  In line 21, the phrase “the test carrier signal” should be changed to -- a test carrier signal --.  Furthermore, it is not clearly understood how or why a DC signal is low pass filtered when a DC signal does not include any frequency component.  Please clarify.  Also, the term “test signal normalization value” lacks well-known meaning in the field.  It is not clear to which value is the raw test signal normalized since in the specification, the test signal normalized value is not a random value but is determined under specific conditions.  Please clarify.
In claim 10, it is not clearly understood how or why the offset zeroed test signal that a DC signal is low pass filtered.  Please clarify.
In claim 14, line 2, the phrase “a third low-pass filter” should be changed to – a second low-pass filter -- since there is no second low-pass filter claimed beforehand based on the dependency of this claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0178645 (Senkal et al.) in view of U.S. Patent 5,703,292 (Ward).
With regards to claim 1, Senkal et al. discloses a gyroscope comprising, as illustrated in Figures 1-6, a method for compensating drift of sensitivity of a MEMS gyroscope comprising demodulating (e.g. multiplication nodes 512,514; paragraph [0053]; Figure 5) an angular rate signal with an in-phase carrier signal for producing a raw rate signal such that the angular rate signal comprises a test signal component comprising at least one test frequency deviates from a nominal frequency of the MEMS gyroscope (e.g. the test signal is an harmonic of the nominal frequency; paragraphs [0046],[0047],[0051],[0053],[0056],[0058],[0 60]; Figure 5); obtaining a DC test signal by processing the angular rate signal such that processing the angular rate signal (e.g. signal 518; paragraph [0055]; Figure 5) comprises if the test signal component includes a single test frequency, performing step b) multiplying 514 (e.g. multiplication node; Figure 5) the angular rate signal with a test carrier signal for obtaining the DC test signal (e.g. drive signal 506; paragraph [0053]; Figure 5); the method also comprises determining a sensitivity compensation multiplier on basis of the offset zeroed test signal and a predefined gain coefficient (paragraph [0058]); multiplying the raw rate signal with the sensitivity compensation multiplier for providing a sensitivity compensated rate signal (paragraph [0058]).  (See, paragraphs [0018] to [0063]).
The only difference between the prior art and the claimed invention is low pass filtering the DC test signal for obtaining a raw test signal; zeroing offset of the raw test signal by comparing each sample of the raw test signal to a test signal normalization value for producing an offset zeroed test signal representing a deviation of the sample of the raw test signal from the test signal normalization value.
Ward discloses a gyroscope comprising, as illustrated in Figures 1-19, a gyroscope 60; low pass filtering 95 (Figure 2) the DC test signal for obtaining a raw test signal; zeroing offset of the raw test signal by comparing each sample of the raw test signal to a test signal normalization value for producing an offset zeroed test signal representing a deviation of the sample of the raw test signal from the test signal normalization value (column 3, lines 28-44; column 8, lines 12-19).  (See, column 5, line 18 to column 28, line 30).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the concepts as suggested by Ward to the system of Senkal et al. since filtering and comparing are standard signal preparation procedures for removing unwanted frequencies and for removing any known offset of raw test signal would be immediately apparent without departing from the scope of the invention.
With regards to claim 2, Senkal et al. does not specify the equation as set forth in the claim.  However, to have set such alternative implementations of the sensitivity compensation multiplier as in the claim is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention since this application does not discuss any particular effect associated with any of these implementations.
With regards to claims 3, 5 and 7, using the knowledge of Ward to have employ such structural characteristics and performances as in these claims are considered to have been a matter of choice possibilities of standard signal preparation procedures for removing unwanted frequencies and for phase-trimming the quadrature-phase carrier signal would be immediately apparent without departing from the scope of the invention.
With regards to claim 4, Ward further discloses comparing each sample of the offset zeroed test signal to an offset threshold value; discarding the sample when the offset is equal to or greater than the offset threshold value; or adding the sample to a first-in-first-out queue when the offset is less than the offset threshold value and using samples in the first-in-first-out queue as the offset zeroed test signal.  (See, column 3, lines 28-44; column 9, lines 36-50; column 23, lines 21-46).
With regards to claim 6, Ward further discloses demodulating 94 the angular rate signal using the quadrature-phase carrier signal for producing a quadrature control signal 75.  (See, column 9, lines 26-50; Figure 2).
	With regards to claims 8-14, the claims are directed to apparatus claims and are commensurate in scope with the above method claims 1-7, respectively, and are rejected for the same reasons as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Morell, Hayner, Aaltonen, Painter, Adams, are related to a variety of structural circuitries for a gyroscope system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861